Title: David Hartley to the American Peace Commissioners: Revised Article, [14–18] June 1783
From: Hartley, David
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry


          
            June [14–18,] 1783
          
          It is agreed, that the Citizens of the United States of America shall
            be permitted to import into and to export from any Port or Place of the Territories belonging to the Crown of Great Britain in American Ships,
            any Goods, Wares & Merchandize, which might have been so imported or exported by the
            Inhabitants of the British American Colonies, before the Commencement of the late War
            upon Payment of the same duties and Charges as the like sort of goods or Merchandize,
            are now or may be Subject & Liable to if imported or exported by British Subjects in
            British Ships into or from any Port or Place of the Territories belonging to the Crown
            of Great Britain— Provided however that the Citizens of the United States shall not have
            any Right or Claim under this Convention to carry on any direct Intercourse of Commerce
            between the British West Indian Islands, and the Ports of Great Britain.
          It is agreed likewise that the Subjects of Great Britain, shall be permitted to import
            into and to export from any part of the Territories of the United States of America, in
            British Ships, any Goods Wares and Merchandize, which might have
            been so imported or exported by the Subjects of Great Britain, before the Commencement
            of the late War, upon Payment of the same Duties and Charges as the like sort of Goods
            Wares and Merchandize are now or may be liable to, if imported or exported in American
            Ships, by the Citizens of the United States of America.
          
            Mr. Hartley’s proposed agreement
          
        